COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 Larry Joe Morgan,                                             No. 08-16-00080-CV
                                               '
                            Appellant,                            Appeal from the
                                               '
 v.                                                              83rd District Court
                                               '
 Glen Whitfield, et al.,                                      of Pecos County, Texas
                                               '
                           Appellees.           '              (TC# P-7504-83CV)



                                          ORDER

        Appellant, Larry Joe Morgan, filed an affidavit of indigence, and no contest has been

filed. Consequently, the allegations in the affidavit are deemed true and Appellant is entitled to

proceed without payment of costs. The Record is due to be filed on or before June 29, 2016.

       IT IS SO ORDERED this 10th day of May, 2016.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.